PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ENBW Energie Baden-Wuerttemberg AG
Application No. 16/343,221
Filed: 19 Nov 2019
Attorney Docket Number: 209P083
For: TOOL AND DEVICE FOR REMOVAL OF MATERIAL ON SURFACES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 25, 2022, to revive the above-identified application.
 
The petition is GRANTED.
 
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 13, 2021, which set a shortened statutory period for reply of three (3) months. No response was received, and no extensions of time under the provisions of 37 CFR 1.136(a) were requested.  Accordingly, the application became abandoned on August 14, 2021, 2021. A notice of abandonment was mailed on November 22, 2021.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the non-final rejection, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay. 
 
This application is being referred to Technology Center 3600 for appropriate action in the normal course of business on the reply received January 25, 2022.
 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914. All other inquiries concerning examination procedures or status of the application should be directed to the Examiner of Record.
 
 
/ Ramesh Krishnamurthy/                                                                                                                                                                                                 
Ramesh Krishnamurthy
Petitions Examiner
Office of Petition